                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Midwest Precast Services, LLC,       )
                                     )
               Plaintiff,            )       ORDER ADOPTING STIPULATION OF
                                     )       DISMISSAL WITH PREJUDICE
       vs.                           )
                                     )
Haywood Concrete Products, Ltd.,     )       Case No. 1:18-cv-207
                                     )
               Defendant.            )


       On April 29, 2019, the parties filed a Stipulation of Dismissal with Prejudice. The court

ADOPTS the parties’ stipulation (Doc. No. 20) and DISMISSES the above-entitled action with

prejudice and without award of costs or disbursements to any of the parties.

       IT IS SO ORDERED.

       Dated this 30th day of April, 2019.

                                                    /s/ Charles S. Miller, Jr.
                                                    Charles S. Miller, Jr., Magistrate Judge
                                                    United States District Court
